Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so would permit the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1, 8, and 15, the recitation “determining the target edge data network to be in a different tier of the hierarchical structure from the source edge data network” implies that the tier is different from the source edge data network.  In fact, the tier is different from the tier of the source edge data network.  An amendment to clarify the distinction would overcome the rejection.  

Election/Restriction
The election without traverse of claims 2 and 9 is acknowledged.  Claims 3 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is still deemed proper and is, therefore, made FINAL.  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following limitations of claims 2, 3, 9, and 10 must be shown:
determining the lower-tier edge data network as the target edge data network based on a result of the comparing indicating that the determined number of terminals is greater than the threshold,

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Objection to the drawings will not be held in abeyance.
Response to Arguments
The arguments have been fully considered.  The applicants argue that “Applicant respectfully submits that these features are shown in Figures 9 and 10 in steps such as steps 970, 980, 1070, and 1080.”  (Resp. 8.)  

Similarly, claims 3 and 10 require determining the relocation target service as a service having a lowest priority and determining the higher-tier edge data network as the target edge data network based on a result of the comparing indicating that the determined number of terminals is less than the threshold.  Figure 10 shows a determine relocation target service as service having lowest priority (1060) but shows N1 greater than a threshold (1080).

Other Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, US20140335906 determined location of user equipment (¶¶ 100, 107).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448